Citation Nr: 0910482	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-36 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the Veteran filed a timely notice of disagreement to 
the March 2004 rating decision that denied entitlement to 
service connection for Agent Orange exposure, asbestos 
exposure, hearing loss, diabetes mellitus, vision disorder, 
hypertension, gout, high cholesterol, tinnitus, atrial 
fibrillation, posttraumatic stress disorder, and arthritis.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to 
December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which determined that the Veteran's appeal of a March 
2004 rating decision which denied entitlement to service 
connection for Agent Orange exposure, asbestos exposure, 
hearing loss, diabetes mellitus, vision disorder, 
hypertension, gout, high cholesterol, tinnitus, atrial 
fibrillation, posttraumatic stress disorder, and arthritis 
was not timely.  


FINDING OF FACT

On October 27, 2008, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the appellant that he wished to withdraw his current claim on 
appeal.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal on the issue 
of the timeliness of the appeal of the March 2004 rating 
decision, the Board does not have jurisdiction to consider 
the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn this appeal, and, 
hence, there remains no allegation of error of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

Specifically, in a statement signed by the Veteran, received 
on October 27, 2008, the Veteran stated that he desired to 
withdraw his appeal.  This statement constitutes a written 
withdrawal of the substantive appeal with regard to the issue 
of whether the Veteran filed a timely notice of disagreement 
to the March 2004 rating decision that denied entitlement to 
service connection for Agent Orange exposure, asbestos 
exposure, hearing loss, diabetes mellitus, vision disorder, 
hypertension, gout, high cholesterol, tinnitus, atrial 
fibrillation, posttraumatic stress disorder, and arthritis.  
As this was the sole issue on appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the claim, and it must therefore be dismissed without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c).


ORDER

The appeal is dismissed without prejudice.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


